        Case 4:20-cv-05133-SMJ    ECF No. 8     filed 09/21/20   PageID.57 Page 1 of 2


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
1                                                                EASTERN DISTRICT OF WASHINGTON




2
                                                                  Sep 21, 2020
                                                                      SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     OMAR SATTAR AL                             No. 4:20-cv-05133-SMJ
5    SAMMARRAIE and FATEN
     JAFFAR AL MASHHADANI,
6                                               ORDER DISMISSING AND
                              Plaintiffs,       REMANDING CASE
7
                 v.
8
     CHAD WOLF, Department of
9    Homeland Security Acting Secretary;
     KENNETH T. CUCCINELLI, United
10   States Citizenship and Immigration
     Services Senior Official; JOHN WEST,
11   Acting United States Citizenship and
     Immigration Services Yakima, WA
12   Field Office Director; and United States
     Citizenship and Immigration Services,
13
                              Defendants.
14

15         On September 18, 2020, the parties filed a Stipulated Motion to Remand for

16   Agency Action, ECF No. 7. Consistent with the parties’ agreement and Federal Rule

17   of Civil Procedure 41(a), IT IS HEREBY ORDERED:

18         1.    The parties’ Stipulated Motion to Remand for Agency Action, ECF

19               No. 7, is GRANTED.

20



     ORDER DISMISSING AND REMANDING CASE – 1
        Case 4:20-cv-05133-SMJ        ECF No. 8   filed 09/21/20   PageID.58 Page 2 of 2




1          2.     All claims are DISMISSED WITHOUT PREJUDICE, with all

2                 parties to bear their own costs and attorney fees.

3          3.     This matter is REMANDED to United States Citizenship and

4                 Immigration Services (USCIS).

5                 A.     USCIS shall administer the Naturalization Oath of Allegiance

6                       to Plaintiffs within thirty days of the date of this Order.

7          4.     Any pending motions are DENIED AS MOOT.

8          5.     All hearings and other deadlines are STRICKEN.

9          6.     The Clerk’s Office is directed to CLOSE this file.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12         DATED this 21st day of September 2020.

13
                        _________________________
14                      SALVADOR MENDOZA, JR.
                        United States District Judge20cv51
15

16

17

18

19

20



     ORDER DISMISSING AND REMANDING CASE – 2
